Citation Nr: 1759340	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-18 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection sleep apnea, to include as due to an undiagnosed illness or as secondary to service-connected posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher




INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991, to include service in Southwest Asia.  His awards and decorations include the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the VA RO in Waco, Texas.  The case was before the Board in November 2014 and April 2017 when it was remanded for additional development.


FINDING OF FACT

Sleep apnea was not manifest during active service and the preponderance of the evidence fails to establish that it is etiologically related to service, including as a result of service in Southwest Asia, or secondary to service-connected PTSD with MDD.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea including as due to an undiagnosed illness or as secondary to PTSD with MDD, have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs) and post-service VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

As directed by the April 2017 remand, the Veteran was also provided a VA examination, which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded his opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Service connection may be awarded on a presumptive basis to a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004); 38 U.S.C. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

Again, if signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 (Aug. 3, 1998).  "The very essence of an undiagnosed illness is that there is no diagnosis."  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); see also Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117"). 

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran claims that he has sleep apnea as a result of his service in Southwest Asia.  Specifically, he has alleged that exposure to environmental hazards consistent with his service in Southwest Asia, to include oil, fire, smoke, and depleted uranium, caused his sleep apnea.  See April 2009 claim and May 2000 VA Persian Gulf Registry.  Furthermore, in his October 2010 notice of disagreement and June 2011 substantive appeal, the Veteran stated that he has had difficulty sleeping since service and, while he has been issued a CPAP machine, he is unable to utilize it due to repeated anxiety attacks caused by the restrictive mask.

Service personnel records show the Veteran served in Southwest Asia during active service.  VA records show service connection is established for PTSD with MDD, effective April 8, 2009 . 

STRs, including an August 1991 separation examination report, are silent for diagnosis or treatment for a chronic sleep disorder, to include sleep apnea.

Following service, a May 2000 VA Persian Gulf Registry is negative for complaints or findings of any sleep problems.

A March 2007 VA treatment record notes that sleep study revealed moderate obstructive sleep apnea.  VA sleep studies conducted from June to August 2007 note findings of sleep apnea.  The Veteran was fitted for a CPAP device in September 2007.  A November 2007 VA sleep clinic report notes that the Veteran had become well-adjusted to the device and was able to sleep the whole night with the mask on.  

A January 2010 VA Gulf War Guidelines examination report notes the Veteran's history of chronic sleep apnea on CPAP.  The examiner noted the Veteran's report of daytime sleepiness and jerking of his legs since 2005.  He also had some daytime hypersomnolence.  The Veteran stated that he tried CPAP for a few months, but was not using it currently.  The diagnosis was obstructive sleep apnea. 

A January 2010 VA echocardiogram showed no ventricular enlargement to suggest chronic heart failure or pulmonary hypertension.  A January 2010 VA chest X-ray study did not indicate acute cardiopulmonary disease.  A January 2010 VA nasal CT scan revealed mucosal thickening of the sinuses and left nasal septal deviation.

In an October 2010 Notice of Disagreement, the Veteran stated that he has had "trouble sleeping" since service.  In a June 2011 VA Form 9, the Veteran stated that he has had trouble sleeping since his return from the Gulf War.  He stated that he did not wear the CPAP mask any longer because doing so gave him anxiety attacks.

A June 2017 VA Sleep Apnea Disability Benefits Questionnaire notes the Veteran's history of obstructive sleep apnea diagnosed by VA in March 2007 and the Veteran's report of sleep problems since service.  Currently, the Veteran complained of persistent daytime hypersomnolence.   After reviewing the claims file and examining the Veteran, the examiner opined that it was not at least as likely as not that the Veteran's diagnosed sleep apnea had its onset during service, or was otherwise related to service, to include exposure to environmental hazards consistent with his service in Southwest Asia (including oil, fire, smoke and depleted uranium).  The examiner further opined that it was not at least as likely as not that the Veteran's diagnosed sleep apnea was caused or aggravated by his PTSD with MDD.  In this regard, the examiner noted that obstructive sleep apnea "occurs when the brain sends the signal to the muscles and the muscles make an effort to take a breath, but they are unsuccessful because the upper-airway striated dilating muscles relax during sleep and the airway is or becomes obstructed and prevents an adequate flow of air."  He stated that the risk factors for obstructive sleep apnea include male gender, increased body mass index, age over 40, increased neck size, family history, gastroesophageal reflux disease (GERD), nasal obstruction due to a deviated septum, allergies or sinus conditions, and large tonsil or tongue causing OP airway compromise, of which the Veteran had four (gender, age, deviated septum and nasal rhinitis condition).  

Regarding secondary service connection, the examiner noted that according to certain studies, veterans with PTSD "may have higher incidence[s] of sleep apnea, and as PTSD symptom severity rise[s], so does sleep apnea development risk."  The examiner stated that in this case, PTSD was diagnosed in 2010, after sleep apnea (in 2007), and opined that "causation [was] not supported between these conditions"  and the Veteran's sleep apnea was" unlikely to be related" to his PTSD.

The examiner further noted that VA echocardiograms examination findings did not suggest a diagnosis of heart failure or pulmonary hypertension.  Therefore, "it [was] unlikely the [sleep apnea] ha[d] been aggravated beyond normal progression, including by the [service-connected] conditions."  The examiner added that the Veteran's complaints of anxiety related to wearing the CPAP was not related to PTSD; therefore his refusal to wear a CPAP mask because of anxiety "has not aggravated" the sleep apnea.

Finally, the examiner stated that studies show "inadequate or insufficient evidence of [a] relation between exposure to combustion products to respiratory diseases, circulatory diseases, neurological diseases, making it unlikely [the Veteran's sleep apnea] is related to environmental exposures in SW Asia, especially given there is no multi-symptom undiagnosable illness" shown. The examiner concluded that "the greatest majority of evidence supports that the Veteran's [obstructive sleep apnea] diagnosed in 2007 is unlikely to be related to military service, SW Asian environmental exposures, a multisymptom undiagnosable GW syndrome or PTSD, and is also unlikely the [obstructive sleep apnea] has been aggravated by the Veteran's [service-connected] PTSD condition or by his not using a CPAP mask."

Based upon the evidence of record, the Board finds that sleep apnea was not manifest during active service, and that the preponderance of the evidence fails to establish that sleep apnea is etiologically related to service, including as a result of service in Southwest Asia, or due to a service-connected disability. 

As to undiagnosed illness, there is no medical evidence of a present or chronic sleep disturbance unrelated to the diagnosed disorder of obstructive sleep apnea for which presumptive service connection based upon service in Southwest Asia may be warranted.  

As to direct service connection, the Board finds that the most probative evidence of record supports a finding that the diagnosed sleep apnea is not related to service, to include Persian Gulf service and any chemical exposure therein.  See 38 C.F.R. § 3.303.  The STRs are negative, supporting an inference that no sleep apnea was present at this time.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection).  As noted above, it was not until more than 15 years after service that sleep complaints were noted.  Moreover, the 2017 VA medical opinion is persuasive and based upon adequate rationale.  The examiner specifically found that there was no evidence the Veteran's sleep apnea had its onset in service or was proximately due to service.  The examiner reviewed the evidence of record and adequately considered the credible lay statements and reported symptom manifestation history of record.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).   There is no medical evidence to the contrary.

Likewise, the preponderance of the evidence also fails to support secondary service connection.  The June 2017 VA medical opinion provides probative evidence against the claim for service connection on a secondary basis.  The examiner thoroughly reviewed the claims file and provided citations to evidence in rendering an opinion that current sleep apnea is not due to or aggravated by service-connected psychiatric disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 302-04 (2008).  There are no medical opinions to the contrary. 

The Board recognizes and appreciates the lay evidence offered by the Veteran regarding the observable symptoms he has displayed over the years.  Moreover, he is competent to provide evidence of these objective symptoms, i.e., snoring, tiredness, and sleeping behavior(s).  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).   However, a medically competent diagnosis for obstructive sleep apnea and an initial onset date for that diagnosis are conclusions that must be rendered by a medical professional that has the requisite training and expertise to deliver a competent deduction.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n.4 (Fed. Cir. 2007).  Even if the Veteran were competent to make such nexus opinions, they are outweighed by the VA medical examiner's opinion, which was based not only upon review of the claims file and medical expertise, but also on an examination of the Veteran. 

As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.  As such, the claim is denied.


ORDER

Service connection for sleep apnea is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


